WILLIAM H. CRANDALL, Jr., Judge.
Appellant, Jonathon Hamrick, by and through his next friend, Janet Hamrick, (hereinafter both collectively referred to as Jonathon) appeals from the judgment of the trial court upholding the decision of respondent, Affton School District Board of Education, denying him enrollment. We reverse.
Jonathon was born in October 1984. Prior to February 1, 1998, he was enrolled in a Catholic parochial elementary school operated by Seven Holy Founders Parish (hereinafter parochial school). In December 1997 and January 1998, he committed acts of burglary, stealing, and property damage on the premises of the parochial school. He perpetrated the acts with another person, who was a student enrolled in Affton School District.
The parochial school expelled Jonathon. Jonathon requested enrollment in Affton School District, the public school district in which he resided. In September 1998, the Affton School District Board of Education (hereinafter Board) held a hearing for the purpose of determining whether Jonathon would be permitted to enroll as a student. *680After the hearing, the Board informed Jonathon by letter that it was denying him enrollment in Affton School District based on the following findings:
[I]f Jonathon had committed the same acts of property damage, burglary and stealing, in the Affton School District, which he committed at Seven Holy Founders, he would have been expelled from the Affton School District. Based upon this finding, the Affton Board of Education is making the expulsion from Seven Holy Founders effective in the Affton School District.
Jonathon brought the present action, seeking review of the Board’s decision. The trial court upheld the Board’s decision, finding that it was supported by competent and substantial evidence. Jonathon appeals.
The salient issue on appeal, contained in Jonathon’s first point, is whether the Board erred in applying section 167.171.4, RSMo (Cum.Supp.1998) of the so-called “Safe Schools Act” when it denied Jonathon enrollment in Affton School District. Jonathon argues the statute was not applicable to him because he was expelled from a non-public school, not from a “school district” within the plain and ordinary meaning of the statute. Section 167.171.4 provides in relevant part:
If a pupil is attempting to enroll in a school district during a suspension or expulsion from another school district, a conference ... may be held ... to consider if the conduct of the pupil would have resulted in a suspension or expulsion in the district in which the pupil is enrolling. Upon a determination ... that such conduct would have resulted in a suspension or expulsion in the district in which the pupil is enrolling or attempting to enroll,, the school district may make such suspension or expulsion from another district effective in the district in which the pupil is enrolling or attempting to enroll. .
(Emphasis added).
This court reviews the findings and conclusions of the board of education, an administrative agency, rather than the judgment of the circuit court. Soward v. Mahan, 926 S.W.2d 138, 141 (Mo.App. E.D.1996). The issue of whether the board complied with the requirements of the statute is a question of law, and we review under Rule 73.01 as interpreted in Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). This court will affirm the decision of the board unless there is no substantial evidence to support it, unless it is against the weight of the evidence, or unless it erroneously declares or applies the law. Murphy v. Carron, 536 S.W.2d at 32.
The primary rule of statutory construction requires courts to ascertain the intent of the legislature by considering the plain and ordinary meaning of the words used in the statute. Soward, 926 S.W.2d at 142. We must construe the statute in light of the purposes the legislature intended to accomplish and the evils it intended to cure. Id. Courts should avoid interpretations that are unjust, absurd, or unreasonable. Id.
Section 167.171.4 is contained in Chapter 167, entitled “Pupils and Special Services,” but there is no definition of school district contained in that chapter. The statute, however, is part of Title XI, entitled “Education and Libraries,” which provides definitions of terms applicable to Chapter 167. Under Title XI, “district” or “school district” is defined as “when used alone, may include seven-director, urban, and metropolitan school districts.” Section 160.011(1), RSMo (Cum.Supp.1998). The Board contends the statute includes a nonpublic school within the definition of school district because use of the term “may” in the statute implies alternatives other than the three types of districts specifically listed in the statute. In addition, the Board argues that the legislature’s failure to use the word “public” before school district in section 167.171.4 manifests its intent to include a non-public school.
*681We disagree. “When statutory language is clear, courts must give effect to the language as ■written.” State ex rel. Baumruk v. Belt, 964 S.W.2d 443, 446 (Mo. banc 1998) (quoting M.A.B.v. Nicely, 909 S.W.2d 669, 672 (Mo. banc 1995)). Webster’s Third New International Dictionary (1981) defines school district as “an area within a state sometimes coinciding with a township but having its own board and power of taxation and serving as the smallest unit for administration of a public-school system.” In addition, Missouri case law defines school district as “a ‘public corporation’ forming an integral part of the State and constituting that instrumentality of the State utilized by the State in discharging its constitutionally invoked governmental function of imparting knowledge to the State’s youth.” Kansas City v. School Dist. of Kansas City, 356 Mo. 364, 201 S.W.2d 930, 933 (1947). Although the Kansas City decision is not controlling because the case did not involve the interpretation of the meaning of school district as used in Chapter 167 or in Title XI, we view the decision as instructive in interpreting the meaning of “school district.” The definitions from the dictionary and from case law clearly indicate the public nature of a school district.
Thus, “school district,” as the legislature intended it to mean in section 167.171.4, pertains only to a public, and not a non-public, entity. This interpretation reflects the plain and ordinary meaning of the phrase “school district.” Thus, in accordance with this interpretation, under section 167.171.4, the school district in which the student is attempting to enroll may make effective in its district only an expulsion from another public school district and not an expulsion from a nonpublic school.
This interpretation of legislative intent is reasonable for other reasons. It insures that before a school district makes effective an expulsion from another school district, the expulsion from the other district was accomplished in conformity with section 167.161, RSMo (Cum.Supp.1998) and its due process guarantees. Also, had the legislature intended section 167.171.4 to apply to non-public schools, it could have used the phrase “another school” in place of “another school district” in the statute.
The Board erred in applying section 167.171.4 to deny Jonathon enrollment in Affton School District because he was expelled from a non-public, parochial school and not from “another school district.” Jonathon’s first point is granted.
In view of our holding under point one, we need not address Jonathon’s second point on appeal regarding whether the Board’s denial of enrollment to him was arbitrary and capricious in light of its failure to expel his accomplice who remained enrolled as a student in Affton School District.
The judgment is reversed.
MARY RHODES RUSSELL, Chief Judge: Concurs in result only by separate opinion.
RICHARD B. TEITELMAN, Judge: Concurs.